 Case 19-21773         Doc 30 Filed 07/28/20 Entered 07/29/20 06:42:40            Desc Main
                                Document      Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                     Eastern Division

In Re:                                   )             BK No.:     19-21773
Betty J. Wines and Robert R. Wines       )
                                         )             Chapter: 13
                                         )
                                                       Honorable Carol A. Doyle
                                         )
                                         )
              Debtor(s)                  )

                  ORDER MODIFYING CONFIRMED CHAPTER 13 PLAN

        THIS MATTER coming on the motion of Betty J Wines and Robert R Wines, due notice
having been given and the Court being fully advised,
 IT IS HEREBY ORDERED that debtors' confirmed Chapter 13 plan be modified as follows:
1. The Chapter 13 plan payment default is deferred to the end of the Chapter 13 plan.




                                                    Enter:



                                                             Honorable Carol A. Doyle
Dated: July 28, 2020                                         United States Bankruptcy Judge

 Prepared by:
 Robert J. Adams & Associates
 540 W. 35th St.
 Chicago, IL 60616
 (312) 346-0100
